EXHIBIT 10.2


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of April 9, 2020 by and among TANGER PROPERTIES LIMITED PARTNERSHIP, a North
Carolina limited partnership (the “Partnership”), TANGER FACTORY OUTLET CENTERS,
INC., a North Carolina corporation (the “Company”), Tanger GP Trust, a Maryland
business trust (the “General Partner” and collectively with the Partnership and
the Company, the “Tanger Parties”) and Stephen Yalof (the “Executive”).
RECITALS:
WHEREAS, the Tanger Parties and the Executive entered into that certain
Employment Agreement dated April 6, 2020 (the “Agreement”) and now desire to
amend the Agreement to (i) accelerate the “Commencement Date” of the Executive’s
employment and (ii) more closely align the sign-on equity grant to the Executive
to the value of the forfeited equity awards from his previous employer.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth below the parties hereto agree as follows:
1.    All references in the Agreement to the “Commencement Date” shall mean and
refer to
April 10, 2020.
2.    The first sentence of Section 5(d) of the Agreement is amended to read as
follows:
On the Commencement Date, the Company shall grant to the Executive (i) shares of
restricted Common Shares having a grant date fair value equal to $1,783,546, as
well as (ii) options to purchase 1,000,000 Common Shares.
3.    Except as expressly or by necessary implication amended by this Amendment,
the Agreement shall continue in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


/s/ Stephen Yalof            
Stephen Yalof







--------------------------------------------------------------------------------




TANGER FACTORY OUTLET CENTERS, INC.,

a North Carolina corporation


By:    /s/ Steven B. Tanger                
Steven B. Tanger
Chief Executive Officer


TANGER PROPERTIES LIMITED PARTNERSHIP a North Carolina limited partnership
By:
TANGER GP TRUST, a Maryland business trust, its sole General Partner



By:    /s/ Steven B. Tanger                
Steven B. Tanger, Chairman, President and
Chief Executive Officer


TANGER GP TRUST    

a Maryland business trust




By:    /s/ Steven B. Tanger                
Steven B. Tanger, Chairman, President and
Chief Executive Officer




2

